      Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 1 of 9 PageID #:1




                     UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CORDERO STUBBS                              )
                                            )
      Plaintiff,                            )
                                            )       Case No. 21-cv-4715
      v.                                    )
                                            )
CITY OF CHICAGO,                            )
RICARDO MENDEZ (star # 18779),              )
and REGAN ALLEN (star # 15090),             )       Plaintiff Requests Trial by Jury
                                            )
      Defendants.                           )


                                         COMPLAINT

      Plaintiff, CORDERO STUBBS, by and through his attorney, the Law Office of Sean

Brown, for his Complaint against Defendants, CITY OF CHICAGO, RICARDO MENDEZ (star

# 18779), and REGAN ALLEN (star # 15090), alleges as follows:

                                          PARTIES

   1. Plaintiff CORDERO STUBBS (hereinafter “STUBBS”) is a resident of Chicago, Cook

      County, Illinois.

   2. Defendant CITY OF CHICAGO is a municipal corporation incorporated under the laws of

      the State of Illinois.

   3. Defendant RICARDO MENDEZ, Star #18779, is a CITY OF CHICAGO police officer

      who, at all pertinent times, was acting under color of state law and as the employee, agent,

      and representative of the CITY OF CHICAGO Police Department. This defendant is being

      sued in his individual capacity.

   4. Defendant REGAN ALLEN, Star #15090, is a CITY OF CHICAGO police officer who, at

      all pertinent times, was acting under color of state law and as the employee, agent, and


                                                                                                1
  Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 2 of 9 PageID #:2




   representative of the CITY OF CHICAGO Police Department. This defendant is being

   sued in his individual capacity.

                            JURISDICTION AND VENUE

5. This action arises under the United States Constitution and the Civil Rights Act of 1871

   [42 U.S.C. Section 1983].

6. This Court has subject matter jurisdiction over plaintiff’s federal claims pursuant to 28

   U.S.C. Sections 1331 and 1343(a).

7. This Court has jurisdiction over plaintiff’s state law claims pursuant to 28 U.S.C. Section

   1367.

8. This Court has personal jurisdiction over defendants as they are residents of Illinois, and

   all actions complained of herein occurred in Illinois.

9. Venue is proper in this District because all the conduct complained of occurred in this

   district.

               FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

10. On or around January 1, 2019, STUBBS was seized and searched by Defendant MENDEZ

   and Defendant ALLEN (“Defendant Police Officers”) at or about 6701 South Chappel

   Avenue, in Chicago, County of Cook, State of Illinois.

11. On said date, Defendant Police Officers received an anonymous call that shots were fired

   in the above-refenced area at approximately 2:30 a.m.

12. At said time, shots were being fired all across the city of Chicago - a common occurrence

   after the stroke of midnight going into the new year.

13. Defendant Police Officers responded to the area of the shots fired call and observed

   STUBBS sitting in a parked vehicle at the rear of an apartment building.

14. Police officers approached STUBBS, and STUBBS then began to drive his vehicle.


                                                                                            2
  Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 3 of 9 PageID #:3




15. Shortly thereafter, Defendant Police Officers curbed STUBBS’ vehicle.

16. Defendant Police Officers detained STUBBS and his front seat passenger, Priscilla Smith.

17. Defendant Police Officers then searched the interior of STUBBS’ vehicle as well as the

   trunk of STUBBS’ vehicle, which is where they recovered a firearm.

18. At the time of the stop and search, Defendant Police Officers were not equipped with a

   description of the suspected shooter.

19. At the time of the stop and search, STUBBS had committed no traffic violation and did not

   give Defendant Police Officers reason to believe that he had committed a crime.

20. At no point during the encounter with STUBBS did any of the Defendant Police Officers

   observe STUBBS to possess a firearm.

21. As a result of the Defendant Police Officers’ unreasonable search and seizure, STUBBS

   was arrested and charged with the criminal offense of Armed Habitual Criminal – a non-

   probationable offense that, if convicted, carries a minimum penalty of six years

   imprisonment and a maximum penalty of thirty years imprisonment.

22. Since STUBBS’ arrest, Defendant MENDEZ alleged in police reports that Defendant

   ALLEN ordered STUBS out of the vehicle and STUBBS tried to flee from Defendant

   ALLEN.

23. The Defendant Police Officers, however, had no body camera footage of Defendant

   ALLEN telling STUBBS to exit the vehicle.

24. At such time when STUBBS was pulled over by Defendant Police Officers, the Defendant

   Police Officers detained STUBBS without a reasonable belief that STUBBS posed a threat

   to them, or that he had committed, was committing, or was about to commit a crime.

25. The Defendant Police Officers arrested STUBBS without an arrest warrant or any probable

   cause that a crime had been committed by STUBBS.


                                                                                           3
   Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 4 of 9 PageID #:4




26. That from January 1, 2019, to September 18, 2019, STUBBS was continuously detained

   in the Cook County Jail because of the Defendant Police Officers’ actions.

27. As a result of one or more of the Defendant Police Officers’ actions, they caused STUBBS

   great mental anguish, humiliation, degradation, physical and emotional pain and suffering,

   inconvenience, and other consequential damages.

28. Defendants’ aforementioned acts were willful, wanton, malicious, and done with reckless

   indifference to and/or callous disregard for STUBBS’ rights and justify the awarding of

   significant damages in an amount to be ascertained according to proof at the time of trial.

29. By reason of Defendants’ above-described acts, STUBBS was required to retain attorneys

   to institute, prosecute, and render legal services to him in this action so that he may

   vindicate the loss and impairment of his rights. For this reason, STUBBS requests payment

   by defendants of a reasonable sum for attorney’s fees pursuant to 42 U.S.C. Section 1988,

   The Equal Access to Justice Act or any other provision set by law.

                                  -FEDERAL CLAIMS -

            COUNT I: FALSE ARREST AGAINST ALL DEFENDANTS

30. Plaintiff realleges and incorporates herein by reference paragraphs one to thirty (1-30) as

   if set forth in full herein.

31. The actions of the Defendant Police Officers, as described above, knowingly caused

   Plaintiff to be arrested and imprisoned without probable cause or any other justification,

   and the Defendant Police Officers’ actions constituted a deliberate indifference to

   Plaintiff’s rights under the U.S. Constitution in violation of the Fourth and Fourteenth

   Amendments.

32. As a proximate result of the above-detailed actions, Plaintiff was injured, including the

   deprivation of his liberty and the taking of his person.


                                                                                                4
   Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 5 of 9 PageID #:5




33. In addition, the violations proximately caused Plaintiff mental anguish, embarrassment,

   and humiliation, exposed him to public scandal and disgrace, and caused him to incur

   various expenses, including but not limited to attorneys’ fees, all to Plaintiff’s damage.

34. Therefore, one or more defendant police officers are liable to STUBBS under 42 U.S.C ¶

   1983 for violating his Constitutional right to be free from false arrest.

                  -STATE SUPPLEMENTAL CLAIMS AGAINST -
                       DEFENDANT POLICE OFFICERS

     COUNT II: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

35. Plaintiff realleges and incorporates herein by reference paragraphs one to thirty-four (1-

   34) as if set forth in full herein.

36. From January 1, 2019, to June 10, 2021, Defendant MENDEZ and Defendant ALLEN

   intentionally engaged in extreme and outrageous behavior against STUBBS by

   unreasonably seizing him and perpetuating judicial proceedings against him for the offense

   of Armed Habitual Criminal -- although no officer saw a firearm in STUBBS’ possession.

37. The Defendants’ outrageous behavior, which led to STUBBS’ nine-month detainment

   and indictment for a non-probationable offense that carried a potential minimum penalty

   of six years with a maximum penalty of thirty years of imprisonment caused STUBBS to

   suffer severe emotional distress, including anxiety, fear, anger, depression and

   humiliation and the injuries set forth above.

38. Defendant Police Officers are liable for this intentional infliction of emotional distress

   because it was proximately caused by their actions as set forth above.

                      COUNT III: MALICIOUS PROSECUTION

39. Plaintiff realleges and incorporates herein by reference paragraphs one to thirty-eight (1-

   38) as if set forth in full herein.




                                                                                                5
   Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 6 of 9 PageID #:6




40. By the actions detailed above, the Defendant Police Officers knowingly sought to and did

   in fact maliciously prosecute STUBBS on charges for which they knew there was no

   probable cause from January 1, 2019, to June 10, 2021.

41. In the manner described above, the Police Officer Defendants, individually, jointly, and/or

   in conspiracy with one another, and others unknown, as well as within the scope of their

   employment, unreasonably accused STUBBS of criminal activity and exerted influence to

   initiate and to continue and perpetuate judicial proceedings against STUBBS without any

   probable cause for doing so.

42. The Defendant Police Officers caused STUBBS to be subjected improperly to judicial

   proceedings for which there was no probable cause. These judicial proceedings were

   instituted and continued maliciously, resulting in injury.

43. The judicial proceedings against STUBBS were terminated in his favor when the Cook

   County State’s Attorney dismissed the charges against STUBBS after the Cook County

   Circuit Court granted STUBBS’ motion to suppress evidence because the Defendant

   Police Officers had no reasonable suspicion to detain STUBBS nor any probable cause to

   arrest STUBBS.

44. As a result of the Defendants’ misconduct described in this Count, STUBBS suffered loss

   of liberty, great mental anguish, humiliation, degradation, physical and emotional pain and

   suffering, exposure to public scandal and disgrace, damage to his reputation, attorneys’

   fees, embarrassment, and other grievous and continuing injuries and damages as set forth

   above.

      -STATE SUPPLEMENTAL CLAIMS AGAINST CITY OF CHICAGO-
         COUNT IV: STATUTORY LIABILITY under 745 ILCS 10/9-102

45. Plaintiff realleges and incorporates herein by reference paragraphs one to forty-four (1-44)

   as if set forth in full herein.

                                                                                              6
      Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 7 of 9 PageID #:7




   46. Pursuant to 745 ILCS 10/9-102, the CITY OF CHICAGO is empowered and directed to

      pay any judgment for compensatory damages (and any associated attorneys’ fees and costs)

      for which an employee police officer, acting within the scope of his employment, is found

      liable.

   47. Defendant CITY OF CHICAGO was, at all times relevant to this action, the employer of

      Defendant MENDEZ and Defendant ALLEN.

   48. The acts and/or omissions of the Defendant Police Officers alleged in this Complaint were

      committed in the course and within the scope of their employment.

   49. As a result, if a judgment for compensatory damages is entered against one or more of the

      defendant officers, the CITY OF CHICAGO must pay the judgment as well as the

      associated attorneys’ fees and costs.

                            COUNT V: RESPONDEAT SUPERIOR

   50. Plaintiff realleges and incorporates herein by reference paragraphs one to forty-nine (1-49)

      as if set forth in full herein.

   51. Defendant Police Officers were, at all times relevant to this action, employees, and agents

      of the Defendant CITY OF CHICAGO.

   52. Each of the Defendant Police Officers were acting within the scope of his employment

      when he engaged in the actions described in this complaint.

   53. Therefore, all the individual defendants’ acts and omissions are directly chargeable to the

      CITY OF CHICAGO pursuant to the doctrine of Respondeat Superior.

WHEREFORE, Plaintiff STUBBS respectfully requests:

   A. That he be awarded compensatory damages in an amount to be determined at trial to

      compensate him for mental anguish, humiliation, degradation, physical and emotional pain




                                                                                                 7
      Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 8 of 9 PageID #:8




      and suffering, inconvenience, lost wages and benefits, medical bills, future pecuniary

      losses, and other consequential damages;

   B. That Defendants be required to pay prejudgment interest to Plaintiff on these damages;

   C. That Plaintiff be awarded reasonable attorneys’ fees, costs, and litigation expenses; and

   D. For such other relief as the Court may deem just or equitable.

RESPECTFULLY SUBMITTED,

/s/Sean Brown
   Sean Brown
Plaintiff’s Attorney
The Law Office of Sean Brown
111 W. Jackson Blvd, Suite 1700
Chicago, IL 60604
Tel: 312-675-6116
Fax: 312-675-6001
attorneyseanbrown@gmail.com




                                                                                                  8
      Case: 1:21-cv-04715 Document #: 1 Filed: 09/03/21 Page 9 of 9 PageID #:9




                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a copy of the foregoing Complaint will be served
upon the following, or an agent thereof, via personal delivery by an individual over the age of 18
who is not a party to this action, and that a notice certifying the same will be filed upon service.


City of Chicago
c/o Anna Valencia, City Clerk
121 N. LaSalle St., #107
Chicago, IL 60602

Ricardo Mendez, Star # 18779
Chicago Police Department
3510 S. Michigan Avenue
Chicago, IL 60653

Regan Allen, Star # 15090
Chicago Police Department
3510 S. Michigan Avenue
Chicago, IL 60653



/s/ Sean Brown
Sean Brown
Attorney for Plaintiff




                                                                                                   9
